DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 06/10/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, it is first noted that the claim amendments appear to constitute new matter and do not appear to be supported by applicant’s specification as originally filed.
While the specification gives an example of altering the media content based upon the client’s capabilities after receiving a request for the content (see paragraph 56 of the specification as originally filed) and generically describes “updating” the geometry information prior to streaming (such as in paragraph 5-6) there is no specific disclosure of any sort of “updating” of the geometry information prior to receiving a request to stream the plurality of objects and what type of updating would be performed prior to receiving the request as opposed to updates performed after receiving a request.

Regarding Hind, it is noted that Hind also discloses wherein the interchange container, MIF (616) is “updated” by being processed, converted and encoded for storage as the “master” MIF for later streaming (Fig. 6, paragraph 71-72), which would appear to meet the broad limitation of “updating” geometry information of the plurality of scene graphs, as the scene graph geometry information is altered and/or converted before being cached for streaming.
Therefore, applicant’s arguments are not convincing, as Hind discloses wherein the media interchange format video container, including any scene graphs and geometry information, are “updated” before receiving the client request.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 9-10, recite “receiving, after updating the geometry information, a request to stream the plurality of objects” which is not supported by applicant’s specification as originally filed.  While the specification gives an example altering the media content based upon the client’s capabilities after receiving a request for the content (see paragraph 56 of the specification as originally filed) and generically describes “updating” the geometry information prior to streaming (such as in paragraph 5-6), there is no specific disclosure of any sort of “updating” of the geometry information prior to receiving a request to stream the plurality of objects.

Claim 19, lines 15-16, recite “receiving code configured to cause the one or more computer processors to receive, after updating the geometry information, a request to stream the plurality of objects” which is not supported by applicant’s specification as originally filed.  While the specification gives an example altering the media content based upon the client’s capabilities after receiving a request for the content (see paragraph 56 of the specification as originally filed) and generically describes “updating” the geometry information prior to streaming (such as in paragraph 5-6), there is no specific disclosure of any sort of “updating” of the geometry information prior to receiving a request to stream the plurality of objects.

Claim 20, lines 10-11, recite “receive, after updating the geometry information, a request to stream the plurality of objects” which is not supported by applicant’s specification as originally filed.  While the specification gives an example altering the media content based upon the client’s capabilities after receiving a request for the content (see paragraph 56 of the specification as originally filed) and generically describes “updating” the geometry information prior to streaming (such as in paragraph 5-6), there is no specific disclosure of any sort of “updating” of the geometry information prior to receiving a request to stream the plurality of objects.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6, 7, 10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 3, line 2, recites “updating geometry information of a particular scene graph”, it is unclear if this is meant to reference the step of “updating geometry information” from claim 1, line 7, or a different instance of updating.
It is also unclear if “a particular scene graph” is meant to reference the plurality of scene graphs of claim 1 or a different scene graph. 

While claim 4, line 2, recites “the scene graph”, it is unclear what scene graph is being referenced and if this is meant to reference the plurality of scene graphs of claim 1 or a different scene graph.

While claim 6, line 2, recites “a scene graph”, it is unclear if this is meant to reference the plurality of scene graphs of claim 1 or a different scene graph.

While claim 7, line 2, recites “a scene graph”, it is unclear if this is meant to reference the plurality of scene graphs of claim 1 or a different scene graph.

While claim 10, line 2, recites “the client”, there is insufficient antecedent basis for this limitation in the claim.

While claim 16, line 3, recites “a scene graph”, it is unclear if this is meant to reference the plurality of scene graphs of claim 1 or a different scene graph.
While claim 16, line 3, recites “a geometric object”, it is unclear if this is meant to reference the plurality of objects of claim 1 or a different object.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-13, 15-17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinds et al. (Hinds) (US 2019/0028691 A1) (of record).
As to claim 1, Hinds discloses a method of displaying video content, executable by a processor, comprising:
creating an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects are logically organized together through a plurality of scene graphs, and the plurality of scene graphs is organized into a media interchange format (paragraph 71, 107, 131-133);
updating geometry information of the plurality of scene graphs through the interface to a representation engine (manual and automatic conversion of the MIF video prior to storage for later streaming; Fig. 6,  paragraph 71-72);
receiving, after updating the geometry information, a request to stream the plurality of objects (paragraph 87-88, 91);
streaming, based on the request and using the media interchange format into which the scene graphs are organized and of which the geometry information is updated prior to receiving the request, the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs (Fig. 17-18, paragraph 68, 77, 84, 94-95, 138-140, 145).

As to claim 6, Hinds discloses creating a representation for Immersive Media in a scene graph, wherein the scene graph creates logical, spatial, and temporal relationships between individual and heterogeneous forms of Immersive Media, and wherein the representation includes media capable of interacting with or stimulating one or more of human sensory systems comprising sight, hearing, touch, taste, and smell. (paragraph 71, 107, 132-133, 144-145).

As to claim 7, Hinds discloses associating each geometric object that is referenced within a scene in a scene graph with a token that points to an address of where resource is accessible within a network (paragraph 76, 81, 91).

As to claim 8, Hinds discloses wherein the token comprises a universal resource identifier (URI) (paragraph 76, 81, 91).

As to claim 9, Hinds discloses wherein content of the resource is fetched by a client by accessing through the URI (paragraph 76, 81, 91).

As to claim 10, Hinds discloses wherein the token points to one of (1) a location within the network, and (2) a location within the client (paragraph 76, 81, 91).

As to claim 11, Hinds discloses wherein the client signals to the network in responsive to its resources being available to the network for network-based media processing (paragraph 91-92).

As to claim 12, Hinds discloses 12. The method of claim 1, further comprising: creating a network-provided representations for a streamable geometric object that exist within the network or client, wherein the network-provided representation persists across a plurality of scene boundaries (paragraph 74-76, 81, 91, 115).

As to claim 13, Hinds discloses wherein responsive to the streamable geometric object existing on the client that is managed by the network, the network manages persistence and availability of the streamable geometric object (paragraph 74-75, 115, 140-141).

As to claim 15, Hinds discloses wherein the interaction comprises one of more of: a movement of the user's head, and a haptic interaction with a glove (paragraph 64, 83, 95).

As to claim 16, Hinds discloses maintaining, by a network media resource manager, availability of a particular representation for a geometric object in a scene graph at a particular location within a network prior to a client's receipt of the scene graph, wherein the scene graph references the particular representation of the geometric object (paragraph 74-76, 81, 91, 115).

As to claim 17, Hinds discloses maintaining, by the network media resource manager, one or more references to the geometric object representation consumed by the client connected to the network (tracking timeline within the content; paragraph 138).

As to claim 19, Hinds discloses a computer system for displaying video content, the computer system comprising:
one or more computer-readable non-transitory storage media configured to store computer program code (paragraph 46-48, 147); and
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (paragraph 46-48, 147), said computer program code including:
creating code configured to cause the one or more computer processors to create an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects are logically organized together through a plurality of scene graphs, wherein the plurality of scene graphs is organized a media interchange format (paragraph 71, 107, 131-133);
updating code configured to cause the one or more computer processors to update geometry information of the plurality of scene graphs through the interface to a representation engine (manual and automatic conversion of the MIF video prior to storage for later streaming; Fig. 6,  paragraph 71-72);
receiving code configured to cause the one or more computer processors to receive, after updating the geometry information, a request to stream the plurality of objects (paragraph 87-88, 91);
streaming code configured to cause the one or more computer processors to stream, based on the request and using the media interchange format into which the scene graphs are organized and of which the geometry information is updated prior to receiving the request, the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs (Fig. 17-18, paragraph 68, 77, 84, 94-95, 138-140, 145).

As to claim 20, Hinds discloses a non-transitory computer readable medium having stored thereon a computer program for displaying video content (paragraph 46-48, 147), the computer program configured to cause one or more computer processors to:
create an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects are logically organized together through a plurality of scene graphs, wherein the plurality of scene graphs is organized a media interchange format (paragraph 71, 107, 131-133);
update geometry information of the plurality of scene graphs through the interface to a representation engine (manual and automatic conversion of the MIF video prior to storage for later streaming; Fig. 6,  paragraph 71-72);
receive, after updating the geometry information, a request to stream the plurality of objects (paragraph 87-88, 91);
stream, based on the request and using the media interchange format into which the scene graphs are organized and of which the geometry information is updated prior to receiving the request, the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs from among the plurality of scene graphs using the media interchange format (Fig. 17-18, paragraph 68, 77, 84, 94-95, 138-140, 145).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hinds.
As to claim 14, while Hinds discloses encapsulating application programming interface (API) using a set of network and client APIs (paragraph 79);
capturing an interaction from a user (paragraph 72, 104, 130, 138-140); and
responding to the captured interaction from the user using the encapsulated API (paragraph 72, 79, 104, 130, 138-140), they fail to specifically disclose wherein the API are OpenXR API.
The examiner takes Official Notice that it was notoriously well known in the art before the effective filing date of the claimed invention to utilize OpenXR APIs, which is an open, royalty-free standard for crossplatform XR, so as to conform to an existing free standard of API for virtual and augmented reality platforms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include OpenXR API for the typical benefit of conforming to an already existing free standard of API for virtual and augmented reality platforms.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hinds in view of Chinomi et al. (Chinomi) (US 2004/0077362 A1) (of record).
As to claim 18, while Hinds discloses tracking a client’s usage of the requested resources (tracking timeline within the content; paragraph 138), they fail to specifically disclose determining that all of a plurality of references associated a particular media resource have been deleted, responsive to a determination that all of a plurality of references associated a particular media resource have been deleted, clearing cached resources by the network media resource manager.
In an analogous art, Chinomi discloses a media streaming system (Fig. 1) which will determine that all of a particular media resource have been utilized and responsive to a determination that all of a plurality of references associated a particular media resource have been utilized, clearing cached resources by the network media resource manager (deleting cached content for a client once the transmission has successfully concluded; paragraph 114) so as to reduce server resource usage by deleting content which has already been transmitted to the client and no longer needs to be maintained at the cache server (paragraph 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include determining that all of a plurality of references associated a particular media resource have been deleted, responsive to a determination that all of a plurality of references associated a particular media resource have been deleted, clearing cached resources by the network media resource manager, as taught in combination with Chinomi, for the typical benefit of reduce server resource usage.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hinds in view of Chinomi et al. (Chinomi) (US 2004/0077362 A1) (of record).
As to claim 18, while Hinds discloses wherein the media interchange format further comprises: scene graph information for a plurality of audio objects, wherein the scene graph information establishes one or more of a logical relationship, a spatial relationship, and a temporal relationship with the plurality of visual geometric objects (paragraph 71, 107, 132-133, 144-145), they fail to specifically disclose tactile, olfactory, and gustatory.
In an analogous art, Tennakoon discloses an interactive media streaming system (Fig. 1) which will include interactive objects for all of the user’s senses, visual, audible, tactile, olfactory, and gustatory (paragraph 19-22) so as to provide a more immersive, unified, virtual reality system which caters to all give of the human senses (paragraph 4, 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include tactile, olfactory, and gustatory, as taught in combination with Tennakoon, for the typical benefit of providing a more immersive, unified, virtual reality system which caters to all give of the human senses.

As to claim 3, Hinds and Tennakoon disclose updating geometry information of a particular scene graph, wherein the updating comprises increasing a resolution of the plurality of objects in a multi-resolution representation of the particular scene graph (Fig. 17-18, paragraph 68, 77, 95, 138-140, 145).

As to claim 4, Hinds and Tennakoon disclose interacting with the plurality of objects in the scene graph through the interface to the representation engine (paragraph 104, 118, 123, 140). 

As to claim 5, Hinds and Tennakoon disclose updating a position of a camera through the interface to the representation engine (paragraph 95, 139-145).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424